               Case 3:21-mj-70434-MAG Document 9 Filed 03/22/21 Page 1 of 2




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 DAN M. KARMEL (NYBN 5151485)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7007
 7        FAX: (415) 436-7234
          Dan.Karmel@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        ) No. MJ 21-70434
                                                      )
14           Plaintiff,                               )
                                                      ) ORDER OF DETENTION
15      v.                                            )
                                                      )
16   TOLUFALE IEREMIA,                                )
                                                      )
17           Defendant.                               )
                                                      )
18

19
             The parties appeared before the Court on March 18, 2021, for a detention hearing. At the
20
     hearing, the defendant was present by videoconference and represented by Assistant Federal Public
21
     Defender Angela Chuang. The government was represented by Assistant United States Attorney Dan
22
     M. Karmel. The government moved for detention, arguing that no condition or combination of
23
     conditions of release would reasonably assure the safety of the community. After argument, the Court
24
     ordered the defendant detained.
25
             In support of its motion for detention, the government proffered information about the nature and
26
     circumstances of the offense, including that: the defendant was involved in a gunfight in San Francisco,
27
     California, on July 31, 2020; surveillance video depicts the defendant firing multiple shots near a crowd
28



30
               Case 3:21-mj-70434-MAG Document 9 Filed 03/22/21 Page 2 of 2




 1 of people; an innocent bystander was hospitalized with a gunshot wound to the leg caused by a bullet

 2 that the government believes the defendant fired; and the government suspects the defendant was

 3 involved in another gunfight on November 4, 2020, which resulted in another individual being

 4 hospitalized with a gunshot wound to the head.

 5          Based on the proffered information, the Court found that the defendant would pose a danger to

 6 the community if released.

 7          Pursuant to its findings on the record at the hearing, and as summarized in this Order, the Court

 8 orders the defendant detained pending further proceedings in this matter. The defendant is committed to

 9 the custody of the Attorney General or a designated representative for confinement in a correctional

10 facility separate, to the extent practicable, from persons awaiting or serving sentences or being held in

11 custody pending appeal. The defendant must be afforded a reasonable opportunity to consult privately

12 with counsel. On order of a court of the United States or on request of an attorney for the government,

13 the person in charge of the corrections facility must deliver the defendant to the United States Marshal

14 for the purpose of an appearance in connection with a court proceeding.

15          IT IS SO ORDERED.

16

17 DATED: March 22, 2021                                         ______________________________
                                                                 HON. SALLIE KIM
18                                                               United States Magistrate Judge
19

20

21

22

23

24

25

26
27

28



30
